Citation Nr: 1019361	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-20 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The appellant served in the Massachusetts Army National Guard 
from January 1953 to June 1960, and in the United States Army 
Reserve until April 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 administrative decision 
by the VA Regional Office (RO) in St. Petersburg, Florida 
that found the appellant had no verified active duty service 
and was accordingly not entitled to basic VA benefits.

The Board issued a decision in August 2009 denying the claim.  
The appellant thereupon appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2010 the Court issued an Order that granted a 
Joint Motion of the Parties to vacate the Board's decision 
and to remand the case back to the Board for further 
development.

The appeal is REMANDED to the RO for actions in compliance 
with the Court's Order.  VA will notify the appellant if 
further action is required on his part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The Joint Motion of the Parties, as incorporated by the 
Court's Order, asserted VA had not fulfilled its duty to 
assist the appellant because VA should have submitted a 
request to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) or other official source 
for verification of the appellant's active duty.

The Board notes that at this point the appellant has not 
provided information regarding his putative active-duty 
unit(s) of assignment to satisfy the search parameters 
required by the U.S. Army and Joint Services Research Center 
(JSRRC), the successor to USASCRUR (i.e., specific unit(s) of 
assignment and dates within a 60-day window).  VA cannot 
compel JSRRC to perform research unless JSRRC's parameters 
are met.  Further, the Board has no reason to believe that an 
inquiry to JSRRC is reasonably likely to produce relevant 
information; remands that would only result in imposing 
additional burdens on VA, with no benefit flowing to the 
claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Nonetheless, the Board is bound by the findings contained in 
the joint motion, as adopted by the Court.  See Chisem v. 
Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the 
case" doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case; the Board is therefore not 
free to do anything contrary to the Court's prior action with 
respect to the same claim).

In another matter cited by the Joint Motion, the RO submitted 
a Personnel Information Exchange System (PIES) request in 
December 2005 for separation documents (DD Form 214 or 
equivalent).  The PIES response, received in January 2006, 
stated the appellant's file was incomplete and the requested 
information was not of record, but a copy of the appellant's 
entire personnel file was being mailed to the RO.  The Joint 
Motion asserted the personnel file that was ostensibly 
received by the RO is not in the claims file, and should be 
associated with the file before the issue is readjudicated.

Finally, the Joint Motion also asserted VA failed in its duty 
to notify in that the appellant should have been notified of 
alternative sources of information such as "buddy 
statements" that could support his claim.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the appellant a 
letter advising him of alternative sources 
that could support his claimed dates of 
active service, such as "buddy 
statements" or similar unofficial 
evidence.  The appellant should be asked 
to specifically identify any and all units 
with which he performed active duty or 
active duty for training (ADT or ACTDUTRA) 
and should be advised of the respective 
responsibilities of the claimant and VA in 
obtaining evidence, and he should be 
afforded an appropriate period in which to 
respond.

2.  The RO should locate the personnel 
file that was ostensibly mailed to the RO 
by the Service in January 2006 and should 
associate such document(s) with the file.  
If the document(s) cannot be found the RO 
should submit another PIES request for the 
personnel file.  The RO's request in PIES 
should cite the appellant's service serial 
number (ER 21 306 009) as well as his 
Social Security Number.   

3.  Thereafter, if the above steps produce 
data with sufficient specificity to meet 
the parameters for a request to JSRRC, the 
RO should submit the appropriate request.  
Otherwise, the RO should prepare a 
memorandum stating why the parameters for 
JSRRC research are not met and should 
associate the memorandum with the claims 
file.

4.  The RO should also undertake any other 
indicated development.

5.  Then, the RO should readjudicate the 
issue on appeal based on de novo review of 
the record.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.  

Thereafter, the case should be returned to the 
Board for further appellate action.  By this 
remand the Board intimates no opinion as to any 
final outcome warranted.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



